Citation Nr: 0638929	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  05-01 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for non-Hodgkin's 
lymphoma.

2.  Entitlement to service connection for chloracne.

3.  Entitlement to service connection for sleep disorder.

4.  Entitlement to service connection for bilateral leg 
disability (claimed as severe leg cramps.)

5.  Entitlement to service connection for left eye 
disability.

6.  Entitlement to service connection for dizziness.

7.  Entitlement to service connection for left distal bicep 
sprain.

8.  Entitlement to service connection for left wrist 
disability.

9.  Entitlement to service connection for right carpal tunnel 
syndrome with extensor tendonitis (claimed as right wrist 
disability).

10.  Entitlement to service connection for muscle 
deterioration with pain and aches.

11.  Entitlement to service connection for bilateral foot 
disability. 

12.  Entitlement to service connection for bilateral shoulder 
disability. 

13.  Entitlement to service connection for low back 
disability.

14.  Entitlement to service connection for right knee 
disability.

15. Entitlement to service connection for status post left 
knee arthroscopic partial meniscectomy (claimed as left knee 
disability).

16.  Entitlement to service connection for allergic rhinitis, 
sinus problems and sinusitis.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1967 to June 
1970.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in January 2004, 
a statement of the case was issued in October 2004, and a 
timely substantive appeal was received in January 2005.  An 
RO personal hearing conference was held in March 2004 and a 
Board hearing at the RO was held in July 2005.

In his July 2005 hearing testimony, the veteran raised a new 
claim of entitlement to service connection for post-traumatic 
stress disorder.  This issue is referred to the RO for 
necessary action. 

The issues of entitlement to service connection for 
chloracne, sleep disorder, left eye disability, left wrist 
disability, right carpal tunnel syndrome with extensor 
tendonitis (claimed as right wrist disability), muscle 
deterioration with pain and aches, bilateral foot disability, 
bilateral shoulder disability and allergic rhinitis, sinus 
problems and sinusitis are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran served in the Republic of the Vietnam during 
the Vietnam era, and is presumed to have been exposed to 
herbicide agents.

2.  The veteran does not have a current diagnosis of non-
Hodgkin's lymphoma.  

3.  Bilateral leg disability, including severe leg cramps, 
was not manifested during the veteran's active duty service. 

4.  Dizziness was not manifested during the veteran's active 
duty service. 

5.  Left distal bicep sprain  was not manifested during the 
veteran's active duty service.

6.  Low back disability was not manifested during the 
veteran's active duty service.

7.  Right knee disability was not manifested during the 
veteran's active duty service.

8.  Left knee disability, including status post left knee 
arthroscopic partial meniscectomy, was not manifested during 
the veteran's active duty service. 


CONCLUSIONS OF LAW

1.  Non-Hodgkin's lymphoma was not incurred in or aggravated 
by the veteran's active duty service, nor may it be presumed 
to be incurred in or aggravated by such service.  38 U.S.C.A. 
§§ 1110, 1116, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).

2.  Bilateral leg disability, including severe leg cramps, 
was not incurred in or aggravated by the veteran's active 
duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303 (2006).

3.  Dizziness was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303 (2006).

4.  Left distal bicep sprain was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2006).

5.  Low back disability was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303 (2006).

6.  Right knee disability was not incurred in or aggravated 
by the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303 (2006).

7.  Left knee disability, including status post left knee 
arthroscopic partial meniscectomy, was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in a March 2003 VCAA letter, the 
appellant was informed of the information and evidence 
necessary to warrant entitlement to the benefits sought.  The 
appellant was also advised of the types of evidence VA would 
assist him in obtaining as well as his own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).

The Board also notes that the March 2003 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  He was advised, at page 4, to submit 
information describing the additional evidence or the 
evidence itself.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in March 2003, which was prior to the 
May 2003 rating decision.  Accordingly, the requirements the 
Court set out in Pelegrini have been satisfied.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.
        
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for service connection, but there has 
been no notice of the types of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the appellant, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet.App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claims for service connection, any questions as to the 
appropriate disability ratings or effective dates to be 
assigned are rendered moot. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, VA treatment records and private 
treatment records.  With respect to the issues of non-
Hodgkin's lymphoma, bilateral leg disability, dizziness, left 
distal bicep strain, low back disability, right knee 
disability and status post left knee arthroscopic partial 
meniscectomy, where there is no showing of an injury in 
service or a link between the veteran's current disability 
and his active service, a VA medical examination is not 
necessary.  Thus, the Board finds that the record as it 
stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  No additional 
pertinent evidence has been identified by the claimant.   

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues of non-Hodgkin's lymphoma, bilateral leg 
disability, dizziness, left distal bicep strain, low back 
disability, right knee disability and status post left knee 
arthroscopic partial meniscectomy. 

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board notes that the veteran's personnel record showed 
that he engaged in combat while in Vietnam.  Thus, the 
provisions of 38 U.S.C.A. § 1154(b) (West 2002) are 
applicable in this case.  However, the veteran has not 
asserted that the disabilities discussed below were related 
to any injuries suffered during combat. 

Non-Hodgkin's Lymphoma

The veteran is claiming service connection for non-Hodgkin's 
lymphoma as secondary to his exposure to herbicides while 
stationed in Vietnam.  Specifically, the veteran is 
contending that he is a carrier of this disease and passed it 
onto his child.  For purposes of establishing service 
connection for a disability resulting from exposure to a 
herbicide agent, a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
between January 1962 and May 1975, shall be presumed to have 
been exposed during such service to a herbicide agent, absent 
affirmative evidence to the contrary demonstrating that the 
veteran was not exposed to any such agent during service.  38 
U.S.C.A. § 1116(f).  Moreover, the diseases listed at 38 
C.F.R. § 3.309(e) shall have become manifest to a degree of 
10 percent or more at any time after service, with an 
exception not applicable to this case.  38 U.S.C.A. § 1116; 
38 C.F.R. § 3.307(a)(6)(ii).  These diseases include 
chloracne or other acneform disease consistent with 
chloracne, type II diabetes, Hodgkin's disease, multiple 
myeloma, Non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma.  38 C.F.R. § 
3.309(e).  In addition, the United States Court of Appeals 
for the Federal Circuit has determined that a veteran is not 
precluded from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-46 
(1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  The 
Secretary has clarified that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam Era is not warranted 
for the following conditions:  Hepatobiliary cancers, 
nasopharyngeal cancer, bone and joint cancer, breast cancer, 
cancers of the female reproductive system, urinary bladder 
cancer, renal cancer, testicular cancer, leukemia (other than 
CLL), abnormal sperm parameters and infertility, Parkinson's 
disease and parkinsonism, amyotrophic lateral sclerosis 
(ALS), chronic persistent peripheral neuropathy, lipid and 
lipoprotein disorders, gastrointestinal and digestive 
disease, immune system disorders, circulatory disorders, 
respiratory disorders (other than certain respiratory 
cancers), skin cancer, cognitive and neuropsychiatric 
effects, gastrointestinal tract tumors, brain tumors, light 
chain-associated (AL) amyloidosis, endometriosis, adverse 
effects on thyroid homeostasis, and any other condition for 
which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
68 Fed. Reg. 27,630-41 (May 20, 2003).

Initially, the Board notes that VA compensation benefits are 
only payable to children of a veteran under limited 
circumstances.  According to the applicable law and 
regulations, VA shall pay a monthly allowance, based upon the 
level of disability, to or for a child who has been 
determined to be suffering from spina bifida and who is a 
child of a Vietnam veteran.  38 U.S.C.A. § 1805(a); 38 C.F.R. 
§ 3.814(a) (2005).  The Board notes that spina bifida is the 
only birth defect that warrants the award of monetary 
benefits and is based upon herbicide exposure of the veteran 
as father or mother of that child.  Jones v. Principi, 16 
Vet.App. 219 (2002).

In addition, 38 U.S.C.A. §§ 1812 and 1815 provide for the 
payment of a monetary allowance to any eligible child of 
women Vietnam veterans where that child is born with certain 
birth defects.  However, neither of the foregoing 
circumstances is applicable to the facts of the case.

The veteran's military personnel record shows that the 
veteran received the National Defense Service Medal, the 
Vietnam Service Medal with six Service Stars, the Vietnam 
Campaign Medal w/Device, the Vietnamese Cross of Gallantry 
with Palm and the Combat Action Ribbon.  

The veteran's service medical records are silent with respect 
to non-Hodgkin's lymphoma, including a June 1970 service 
examination prior to discharge.  There are no post-service 
medical records that show that the veteran currently suffers 
from non-Hodgkin's lymphoma.  Significantly, the veteran does 
not claim that he has non-Hodgkin's lymphoma, but rather that 
his child does. 

Service records show that the veteran served in Vietnam 
during the applicable time period and is therefore presumed 
to have been exposed to herbicide agents.  38 U.S.C.A. § 
1116(f).  However, the veteran does not have one of the 
enumerated disabilities listed under 38 C.F.R. § 3.309(e).  
Accordingly, the Board finds that the presumptive regulations 
regarding exposure to Agent Orange are not applicable in this 
case.  See 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).

Additionally, since the veteran does not currently suffer 
from non-Hodgkin's lymphoma, there is no basis for awarding 
service connection on a direct basis.  The Court has 
indicated that in the absence of proof of a present 
disability, there can be no valid claim for service 
connection as Congress has specifically limited entitlement 
to service connection to cases where such incidents have 
resulted in a disability.  Brammer v. Derwinski, 3 Vet.App. 
223 (1992).  

Accordingly, a preponderance of the evidence is against the 
veteran's claim for non-Hodgkin's lymphoma.  



Bilateral Leg Disability (claimed as severe leg cramps)

The veteran is also claiming entitlement to service 
connection for bilateral leg disability (claimed as severe 
leg cramps).  Service medical records are silent with respect 
to leg cramps or any injury to the legs during service.  The 
June 1970 service examination evaluated the veteran's lower 
extremities as clinically normal.  The veteran has not 
contended that any current bilateral leg disability is 
related to any injury during combat. 

There are no post service medical records with respect to leg 
cramps.  Although, a 1984 VA treatment record showed that the 
veteran complained that his legs "go out" when climbing 
stairs.  However, there does not appear to be any medical 
diagnosis associated with this complaint.  In his hearing 
testimony, the veteran testified that he could not remember 
having leg cramps in service, but had problems after he got 
out of service. 

The Board also notes a September 2004 private opinion by 
M.F., M.D.  Dr. M.F. indicated that he had reviewed military 
records brought to him by the veteran.  He stated that he had 
treated the veteran for wrist pain and right carpal tunnel 
syndrome with degenerative changes of the wrist and indicated 
that the veteran had a history of knee and back problems.  
The opinion provided that it would be difficult for the 
doctor to state that the veteran's problems were not caused 
by the conditions that the veteran endured during service.  
Dr. M.F. concluded that with the knowledge that the veteran 
had come into contact with unknown chemicals in Vietnam, and 
with documentation noted of that contact, it could likely as 
not be the cause of his problems.  However, the Board finds 
that this opinion has little probative value because it is 
mere speculation.  The doctor stated that he has only treated 
the veteran for his wrist problems and he does not indicate 
whether he has examined the veteran with respect to his 
bilateral leg disability or any other disability on appeal.  
In other words, it appears that his opinion is not based on a 
complete physical examination of the veteran.  Further, he 
gave an opinion that chemicals in Vietnam caused the 
veteran's problems, but he does not specifically enumerate 
the problems to which he is referring.  Further, his opinion 
is not substantiated by the veteran's service medical 
records, but appears to be based more on the veteran's own 
history.  The Board is not bound to accept medical opinions 
that are based on history supplied by the veteran, where that 
history is unsupported by the medical evidence.  Black v. 
Brown, 5 Vet.App. 177 (1993); Swann v. Brown, 5 Vet.App. 229 
(1993); Reonal v. Brown, 5 Vet.App. 458, 460-61 (1993).   

Finally, the Board notes that the veteran's assertions and 
testimony alone are insufficient to support a grant of 
service connection.  It is undisputed that a lay person is 
competent to offer evidence as to facts within his personal 
knowledge, such as the occurrence of an in-service injury, or 
symptoms.  However, without the appropriate medical training 
or expertise, a lay person is not competent to render an 
opinion on a medical matter, such as, in this case, the 
etiology of the veteran's bilateral leg disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 292, 294-95 (1991).  
Hence, any lay assertions in this regard have no probative 
value.

Therefore, based on the medical evidence of record, the Board 
finds that service connection for bilateral leg disability is 
not warranted.  There is no medical evidence of any bilateral 
leg disability in service, and there is no competent medical 
evidence linking any current bilateral leg disability, 
including leg cramps, to the veteran's active service.  
Further, bilateral leg disability is not one of the 
enumerated disabilities presumed to be due to exposure to 
herbicides as outlined in the previous section, and there is 
no competent medical evidence relating any bilateral leg 
disability to exposure to herbicides.  Thus, a preponderance 
of the evidence is against the veteran's claim for bilateral 
leg disability.  

Dizziness

The veteran is also seeking entitlement to service connection 
for dizziness.  Service medical records are silent with 
respect to complaints of dizziness or any head injury during 
service, including the June 1970 service examination.  The 
veteran has not contended that any dizziness he now 
experiences is related to any injury during combat.  There 
are no post service medical records with respect to 
dizziness, except a January 2003 VA treatment record where 
the veteran complained of dizziness.  

As discussed above, the Board finds that the September 2004 
private opinion by Dr. M.F. has little probative value and 
any lay assertions by the veteran concerning the etiology of 
his dizziness have no probative value.

Therefore, based on the medical evidence of record, the Board 
finds that service connection for dizziness is not warranted.  
There is no medical evidence of any dizziness in service, and 
there is no competent medical evidence linking any current 
dizziness experienced by the veteran to his active service.  
Further, dizziness is not one of the enumerated disabilities 
presumed to be due to exposure to herbicides as outlined in a 
previous section of this decision, and there is no competent 
medical evidence relating any dizziness to exposure to 
herbicides.  Thus, a preponderance of the evidence is against 
the veteran's claim for dizziness.  

Left Distal Bicep Sprain

The veteran is also seeking entitlement to service connection 
for left distal bicep sprain.  Service medical records are 
silent with respect to any injury to the left distal bicep 
during service.  The June 1970 service examination prior to 
discharge evaluated the veteran's upper extremities as 
clinically normal.  The veteran has not contended that his 
left distal bicep sprain is related to any injury during 
combat.  

A June 2000 private treatment record showed that the veteran 
complained of left elbow and arm pain after he strained it at 
work doing some lifting.  The assessment was left distal 
bicep sprain and the doctor indicated that it would resolve 
with time. 

Again, as discussed above, the Board finds that the September 
2004 private opinion by Dr. M.F. has little probative value, 
and any lay assertions by the veteran concerning the etiology 
of his left bicep strain have no probative value.

Therefore, based on the medical evidence of record, the Board 
finds that service connection for left distal bicep sprain is 
not warranted.  There is no medical evidence of a left distal 
bicep sprain in service, and there is no competent medical 
evidence linking the veteran's left distal bicep sprain to 
his active service.  In fact the only medical evidence 
concerning this disability indicated that it happened at work 
while doing some heavy lifting.  Moreover, it was 30 years 
after service until the first medical evidence of left distal 
bicep strain so there is no supporting evidence of a 
continuity of pertinent symptomatology.  Further, left distal 
bicep sprain is not one of the enumerated disabilities 
presumed to be due to exposure to herbicides as outlined in a 
previous section of this decision, and there is no competent 
medical evidence relating left distal bicep strain to 
exposure to herbicides.  Thus, a preponderance of the 
evidence is against the veteran's claim for left distal bicep 
strain.  

Low Back Disability

A claim for entitlement to service connection for low back 
disability is also on appeal.  It appears that the veteran is 
asserting that he has low back pain due to some sort of disc 
problems.  Service medical records are silent with respect to 
any injury to the low back during service.  The June 1970 
service examination prior to discharge evaluated the 
veteran's spine as clinically normal.  The veteran has not 
contended that he had any injury to his low back during 
combat.  

A December 1984 VA Agent Orange examination showed that the 
veteran's back was within normal limits.  There are no other 
post service treatment records concerning the veteran's low 
back.  In his July 2005 hearing testimony, the veteran 
indicated that he had trouble with his back all along, but he 
really started to have problems while working at a job where 
he was a tester for compressors and had to pick up the 
compressors. 

The Board notes that the veteran had a private physical 
examination in May 2004 done by S.S., M.D.  The examination 
report does not include any findings with respect to the low 
back.  However, the general assessment was arthritis, but it 
does not appear that this diagnosis is applicable to the 
veteran's low back disability as there is no mention of the 
low back in the report. 

Again, per the above analysis, the Board finds that the 
September 2004 private opinion by Dr. M.F. has little 
probative value, and any lay assertions by the veteran 
concerning the etiology of his low back disability have no 
probative value.

Therefore, based on the medical evidence of record, the Board 
finds that service connection for low back disability is not 
warranted.  There is no medical evidence of any injury to the 
low back in service, and there is no competent medical 
evidence linking any current low back disability to active 
service.  Significantly, at a December 1984 VA examination, 
24 years after service, the veteran's back was found to be 
within normal limits so there is no supporting evidence of a 
continuity of pertinent symptomatology.  Further, low back 
disability is not one of the enumerated disabilities presumed 
to be due to exposure to herbicides as outlined in a previous 
section of this decision, and there is no competent medical 
evidence relating low back disability to exposure to 
herbicides.  Thus, a preponderance of the evidence is against 
the veteran's claim for low back disability.  

Right Knee Disability

The veteran is also seeking entitlement to service connection 
for right knee disability.  Service medical records are 
silent with respect to any injury to the right knee during 
service.  The June 1970 service examination prior to 
discharge evaluated the veteran's lower extremities as 
clinically normal.  The veteran has not contended that any 
right knee disability is related to any injury during combat.  

As previously noted, a December 1984 treatment record, 24 
years after service, showed that the veteran complained of 
his legs "going out" while he climbed up stairs.  Again, 
there was no diagnosis of any right knee disability 
associated with this complaint. 

In the May 2004 private examination report, with respect to 
the extremities, Dr. S.S. indicated a completely normal 
examination besides pain with movement of the shoulders.  
Thus, the assessment of arthritis does not appear applicable 
to the veteran's right knee disability as he indicated all 
other extremities were normal.  

As discussed above, the Board finds that the September 2004 
private opinion by Dr. M.F. has little probative value, and 
any lay assertions by the veteran concerning the etiology of 
his right knee disability have no probative value.

Therefore, based on the medical evidence of record, the Board 
finds that service connection for right knee disability is 
not warranted.  There is no medical evidence of any injury to 
the right knee in service, and there is no competent medical 
evidence linking any current right knee disability to the 
veteran's active service.  Further, right knee disability is 
not one of the enumerated disabilities presumed to be due to 
exposure to herbicides as outlined in a previous section of 
this decision, and there is no competent medical evidence 
relating right knee disability to exposure to herbicides.  
Thus, a preponderance of the evidence is against the 
veteran's claim for right knee disability.  

Status Post Left Knee Arthroscopic Partial Meniscectomy 
(claimed as left knee disability)

The veteran is also seeking entitlement to service connection 
for status post left knee arthroscopic partial meniscectomy 
(claimed as left knee disability).  Service medical records 
are silent with respect to any injury to the left knee during 
service.  The June 1970 service examination prior to 
discharge evaluated the veteran's lower extremities as 
clinically normal.  The veteran has not contended that he 
suffered any injury to the left knee during combat.  

The first post service medical evidence any left knee 
disability is a May 2000 private treatment record, 30 years 
after discharge from active service, which showed that the 
veteran complained of left knee pain since April of that year 
when the veteran had an incident while working where he was 
driving and had to quickly press the clutch and his knee 
popped at that time.  An MRI indicated a posterior horn 
medial meniscal tear, which was the physician's assessment.  
A left knee arthroscopic partial meniscectomy was performed 
in June 2000. 

Further, again, for the reasons discussed above, the May 2004 
private examination report by Dr. S.S. does not appear 
applicable to the veteran's left knee disability.  

Again, as discussed above, the Board finds that the September 
2004 private opinion by Dr. M.F. has little probative value, 
and any lay assertions by the veteran concerning the etiology 
of his left knee disability have no probative value.

Therefore, based on the medical evidence of record, the Board 
finds that service connection for left knee disability is not 
warranted.  There is no medical evidence of any injury to the 
left knee while in service, and there is no competent medical 
evidence linking the veteran's left knee disability to his 
active service.  In fact the only medical evidence concerning 
this disability indicated that it happened at work while 
driving.  Moreover, it was 30 years after service until the 
first medical evidence of any left knee disability so there 
is no supporting evidence of a continuity of pertinent 
symptomatology.  Further, left knee disability is not one of 
the enumerated disabilities presumed to be due to exposure to 
herbicides as outlined in a previous section of this 
decision, and there is no competent medical evidence relating 
left knee disability to exposure to herbicides.  Thus, a 
preponderance of the evidence is against the veteran's claim 
for left knee disability, including status post arthroscopic 
partial meniscectomy.  

Conclusion

The preponderance of the evidence is against entitlement to 
service connection for non-Hodgkin's lymphoma, bilateral leg 
disability, dizziness, left distal bicep sprain, low back 
disability, right knee disability and status post left knee 
arthroscopic partial meniscectomy (claimed as left knee 
disability).  As the preponderance of the evidence weighs 
against these claims, the benefit-of-the-doubt doctrine does 
not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection is not warranted for non-
Hodgkin's lymphoma, for bilateral leg disability, for 
dizziness, for left distal bicep sprain, for low back 
disability, for right knee disability and for status post 
left knee arthroscopic partial meniscectomy (claimed as left 
knee disability).  To this extent, the appeal is denied.


REMAND

Service medical records showed that the veteran was treated 
for tinea pedis, injury to the left wrist, eye problems, neck 
rash, sinus congestion, right wrist sprain and shoulder pain.  
Thus, given the documentation of problems in service, the 
Board finds that the issues of entitlement to service 
connection for chloracne, left eye disability, left wrist 
disability, right carpal tunnel syndrome with extensor 
tendonitis (claimed as right wrist disability), muscle 
deterioration with pain and aches, bilateral foot disability, 
bilateral shoulder disability and allergic rhinitis, sinus 
problems and sinusitis should be remanded for VA 
examination(s) in order to meet the requirements of 38 C.F.R. 
§ 3.159(c)(4).

Further, the veteran testified at the July 2005 hearing that 
he had surgery on his right shoulder in June 2005.  However, 
the medical records associated with this surgery are not in 
the claims file.  The Board finds that these records are 
necessary in order to render a decision and, thus, such 
records should be requested to fully meet the requirements of 
38 C.F.R. § 3.159(c)(1).  Also, the RO should obtain all VA 
treatment records, if any, since January 2003. 

Moreover, based on the veteran's July 2005 hearing testimony, 
it appears that the veteran's sleep disorder may be related 
to potential post-traumatic stress disorder (PTSD), which has 
been referred to the RO for development.  Thus, since this 
issue is inextricably intertwined, it is deferred for 
development of the veteran's claim for PTSD. 

Lastly, as previously stated in the analysis part of this 
decision, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Since the Board is remanding 
this case for another matter, it is reasonable for the RO to 
give additional VCAA notice to comply with Dingess.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.	The RO should send the veteran a 
corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet.App. 
473 (2006).  

2.  The RO should contact the veteran 
and request that he either submit the 
medical records pertaining to his June 
2005 right shoulder surgery or that he 
complete an authorization form so that 
the RO can request such records.  If 
these records are unavailable, it 
should be noted in the claims file.

3.  The RO should obtain all VA treatment 
records, if any, since January 2003.

4.  The veteran should be scheduled for 
appropriate VA  examinations to determine 
the nature, extent and etiology of any 
currently manifested chloracne, left eye 
disability, left wrist disability, right 
carpal tunnel syndrome with extensor 
tendonitis (claimed as right wrist 
disability), muscle deterioration with 
pain and aches, bilateral foot 
disability, bilateral shoulder disability 
and allergic rhinitis, sinus problems and 
sinusitis.  The claims file must be made 
available to the examiners for review in 
connection with the examination.  Any 
medically indicated tests, such as x-
rays, should be accomplished.  All 
current disabilities of the skin, left 
eye, both wrists, both feet, both 
shoulders, muscles, joints and sinuses 
should be clearly reported.  After 
examining the veteran and reviewing the 
claims file, as to each claimed 
disability which is found on examination, 
the appropriate examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that such current disability 
is related to any injury or disease 
during service as opposed to other 
causes.  

5.  Thereafter, the RO should review the 
expanded record, to specifically include 
all evidence added to the record since 
the October 2004 statement of the case, 
and determine if the benefits sought on 
appeal can be granted.  If the benefits 
sought on appeal are not granted, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and afforded the appropriate 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


